Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #004


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 28th day of January, 2015, are as follows:



PER CURIAM:


2014-C -1063      MELODY ANN RUSHING OLSON v. KIMMY LEE OLSON (Parish of Ouachita)

                  Judge Scott J. Crichton, assigned as Justice ad hoc, sitting for
                  Victory, J. for oral argument. He now sits as an elected Justice
                  at the time this opinion is rendered.   Retired Judge Patrick M.
                  Schott, assigned as Justice ad hoc, sitting for Clark, J.,
                  recused.

                  After considering the record, the applicable law, and the oral
                  argument before the court, we have determined that the writ
                  application was improvidently granted. Therefore, we recall the
                  order dated October 3, 2014, granting the writ application. The
                  writ application is hereby denied

                  CLARK, J., recused.
                  WEIMER, J., dissents and would resolve this matter on the merits.
                  HUGHES, J., dissents and would consider the merits.
01/28/15




                             SUPREME COURT OF LOUISIANA

                                            NO. 14-C-1063

                              MELODY ANN RUSHING OLSON

                                                     V.

                                       KIMMY LEE OLSON

PER CURIAM*

        After considering the record, the applicable law, and the oral argument before

the court, we have determined that the writ application was improvidently granted.

Therefore, we recall the order dated October 3, 2014, granting the writ application.

The writ application is hereby denied.




        *
          Judge Scott J. Crichton, assigned as Justice ad hoc, sitting for Victory, J. for oral argument. He
now sits as an elected Justice at the time this opinion is rendered. Retired Judge Patrick M. Schott, assigned
as Justice ad hoc, sitting for Clark, J., recused.
01/28/15

                   SUPREME COURT OF LOUISIANA


                                NO. 2014-C-1063

                      MELODY ANN RUSHING OLSON

                                     VERSUS

                              KIMMY LEE OLSON

               ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
                    SECOND CIRCUIT, PARISH OF OUACHITA



Weimer, J., dissenting.

      I dissent. After granting the writ, inviting briefing, and hearing oral argument,

I would resolve this matter on the merits.
01/28/15




                    SUPREME COURT OF LOUISIANA


                                2014-C-1063


                    MELODY ANN RUSHING OLSON


                                     VS.


                           KIMMY LEE OLSON




Hughes, J., dissents and would consider the merits.